EXHIBIT 99.1 PRESS RELEASE Banro Announces ElectionofDirectors Toronto, Canada – June 28, 2013 – Banro Corporation (“Banro” or the “Company”) (NYSE MKT – “BAA”; TSX – “BAA”) announces that the seven nominees listed in the Company’s management information circular for the annual and special meeting of shareholders of the Company (the "Meeting") held on Friday, June 28, 2013 were elected at the Meeting as directors of Banro. The vote was conducted by a show of hands. The detailed results of the votes received by proxy are set out below: Name Votes For % Votes For Votes Withheld % Votes Withheld John A. Clarke 68.96% 31.04% Maurice J. Colson 92.69% 7.31% Peter N. Cowley 58.16% 41.85% Peter V. Gundy 99.88% 0.12% Arnold T. Kondrat 40.29% 59.71% Richard J. Lachcik 39.23% 60.77% Bernard R. van Rooyen 56.40% 43.60% Votingresults onallmatters voted onattheMeetingwillbefiled on SEDARat www.sedar.com. Banro Corporation is a Canadian gold mining company focused on production from the Twangiza oxide mine and development of three additional major, wholly-owned gold projects, each with mining licenses, along the 210 kilometre long Twangiza-Namoya gold belt in the South Kivu and Maniema provinces of the Democratic Republic of the Congo. Led by a proven management team with extensive gold and African experience, Banro's plans include the construction of its second gold mine at Namoya, at the south end of this gold belt, as well as the development of two other projects, Lugushwa and Kamituga, in the central portion of the belt. The initial focus of the Company is on oxides, which have a low capital intensity to develop but also attract a lower technical and financial risk to the Company as the Company develops this prospective gold belt. All business activities are followed in a socially and environmentally responsible manner. For furtherinformation, please visitourwebsite at www.banro.com, orcontact: NaomiNemeth, InvestorRelations, +1(416)366-9189, +1-800-714-7938, Ext. 2802 or info@banro.com,
